DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Sasaki et al. WO2016076152.
Claim 1 and 10, Sasaki discloses a differential (Fig. 17) comprising: a differential shaft (cylindrical portion 58a or 58b), and a deep groove ball bearing 1 having a an outer ring 2, an inner ring 3, spherical rollers (balls 4) located between the inner ring and outer ring, and a cage 5 for holding the 10spherical rollers, wherein in an axial direction, the inner ring has a first inner ring shoulder 9b at a first side, and a second inner ring shoulder 9a at a second side opposite the first side, and wherein a first inner ring shoulder diameter of the first inner ring shoulder is configured to be larger than a second inner ring shoulder diameter of the second inner ring shoulder (see the respective shoulder heights Hi and Hi’), wherein the deep groove ball bearing 15is mounted on the differential shaft.
Claim 8, Sasaki (see annotated Fig. 1) discloses a transitional part 3a between the inner ring raceway (raceway surface 7) and the first inner ring shoulder is chamfered or rounded; and/or a transitional part 3b between the inner ring raceway and the second inner ring shoulder is chamfered or rounded.

    PNG
    media_image1.png
    622
    598
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. WO2016076152 as applied to claim 1 above, and further in view of Takemura et al. JP2002250354.
Sasaki does not expressly disclose a bearing sealing structure arranged between the outer ring and the inner ring, so that the interior of the deep groove ball bearing is sealed with respect to the outside.
Sasaki discloses a prior art deep groove ball bearing device upon which the claimed invention (deep groove ball bearing with a bearing sealing structure arranged between the inner and outer rings, so that the interior of the deep groove ball bearing is sealed with respect to the outside) can be seen as an “improvement” (Sakaki discloses a lubricated deep groove ball bearing without a bearing sealing structure).
Takemura teaches a prior art comparable device (a lubricated deep groove ball bearing – Fig. 4) having a bearing sealing structure 7 arranged between an inner ring 3 and an outer ring 2 that prevents the ingress of harmful foreign matter present in lubricating oil – Abstract)
Thus, the manner of enhancing a particular device (deep groove ball bearing) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Takemura.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been capable of applying this known “improvement” technique in the same manner to the prior art deep groove ball bearing of Sasaki and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that providing a bearing sealing structure arranged between the outer ring and the inner ring, so that the interior of the deep groove ball bearing is sealed with respect to the outside in Sasaki would prevent the ingress of harmful foreign matter present in lubricating oil.

Allowable Subject Matter
Claims 2 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656